NO. 07-03-0392-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                 DECEMBER 8, 2003
                          ______________________________

                                     RAUL HERRERA,

                                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

                     NO. B2830-0207; HON. ED SELF, PRESIDING
                        _______________________________

                                  Order of Dismissal
                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Pending before the court is the appeal of Raul Herrera (appellant). We abated the

matter to the trial court on November 12, 2003, because appellant’s brief was past due,

and neither the brief nor an extension of time to file the brief had been filed. At the hearing

convened by the trial court per our directive, appellant informed the trial court that he no

longer cared to prosecute his appeal. This representation was included in a motion to

dismiss signed by both appellant and his attorney and filed with the trial court (though the
motion was directed to the court of appeals). The motion was included in a supplemental

clerk’s record filed with this court. The trial court also memorialized appellant’s decision

to forego appeal in its findings of fact and conclusions of law which were included in the

supplemental clerk’s record and received on December 5, 2003.

       Because appellant has clearly revealed his desire to forego appeal, we grant his

motion and dismiss the appeal. Having dismissed the appeal on appellant’s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                 Brian Quinn
                                                   Justice


Do not publish.




                                             2